CHARLES B. BLACKMAR, Sr. Judge,
concurring in result.
The opinion of the court states as follows, “ ... we have reviewed the entire *396record of the termination proceeding and find Mother did not receive ineffective assistance of counsel.”
I wholly agree with this finding and consequently see no need to discuss the question whether a claim of ineffective assistance of counsel may be pursued by means of a motion under Rule 74.06. The phrase, “ ... when it is no longer equitable that the judgment remain in force ...” seems to give the motion court broad discretion. I am reluctant to, see the language of the rule narrowed by a holding which is not necessary to the disposition of this particular case.
I concur in the balance of the opinion and in the judgment of affirmance.